Citation Nr: 1130916	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for cervical spine disorder, to include degenerative disc disease of the cervical spine.  

2.  Entitlement to service connection for cervical spine disorder, to include degenerative disc disease of the cervical spine.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision in which the RO denied the Veteran's claim for service connection for degenerative disc disease of the cervical spine because the evidence submitted was not new and material.  

In May 2009, the Veteran and a witness testified at a video conference Board hearing before the undersigned Veterans' Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the record.  

As the Board must first decide whether new and material evidence has been received to reopen the claim for service connection before it can address the matter on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the claim-the Board has characterized the appeal with regard to the Veteran's cervical spine claim as encompassing the two issues listed on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  An unappealed April 2002 rating decision denied the Veteran's claim for service connection for cervical neck impingement.  

2.  The evidence associated with the claims file since the April 2002 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.  

3.  The evidence is in relative equipoise as to whether the Veteran's current cervical spine disability is casually related to his military service.  


CONCLUSIONS OF LAW


1.  The April 2002 rating decision, denying service connection for cervical neck impingement, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2. As evidence received since the April 2002 rating decision, denying service connection for cervical neck impingement, is new and material, the criteria for reopening the claim for service connection for a cervical spine disability are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine disorder, to include degenerative disc disease of the cervical spine, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the Board's favorable disposition of the petition to reopen and the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the matters decided on appeal have been accomplished.

II.  Analysis
A.  Petition to Reopen

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in July 2007; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2002 rating decision, the RO denied service connection for cervical neck impingement.  The evidence of record at that time consisted of the Veteran's service treatment records, VA treatment records, and a report of private treatment dated in September 1988.  

The evidence added to the record since the April 2002 rating decision consists of additional VA treatment records, testimony from the Veteran and a witness, private treatment records and a November 2007 VA examination report.  

The newly submitted evidence, namely a January 2002 VA treatment record, which was added to the evidence of record after the April 2002 rating decision, shows that a VA medical doctor related the Veteran's current cervical spine disability to his military service.  In addition, at the Veteran's May 2009 Board hearing, the Veteran testified to a continuity of symptomatolgy.  

As such, the evidence that has been submitted since the April 2002 rating decision is both new and material because it shows that the Veteran's cervical spine disability is casually related to his military service.  Thus, the evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for a cervical spine disability.  

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable. Ortiz, 274 F.3d at 1365.

Here, the Veteran contends that he injured his cervical spine while serving on active duty when he was involved in a motor vehicle accident.  There is evidence of a current disability as the Veteran has been diagnosed with degenerative disc disease of the cervical spine at his November 2007 VA examination.  In addition, the claims file contains a report of accidental injury which shows that the Veteran was involved in a motor vehicle accident while serving on active duty.  In that report, the Veteran indicated that he had a "snapped" back.  The Board observes that the Veteran's December 1974 induction examination showed that he had a normal spine.  A June 1977 report of medical history, upon separation, shows that the Veteran reported recurrent back pain and stated that after prolonged sitting he feels back pain.  He indicated that this had been going on for the past 7 months.  A December 1977 report of medical examination shows that the Veteran was found to have a normal spine.  

With respect to the issue of whether the Veteran incurred his cervical spine disability while serving on active duty, the Board has considered the testimony of the Veteran at his May 2009 Board hearing in conjunction with the other evidence of record and has resolved all reasonable doubt in favor of the Veteran.  The Veteran testified that his cervical spine disability began in December 1975 when he was involved in a motor vehicle accident.  He testified that he got some kind of whiplash in his neck from the accident.  The Veteran denied receiving treatment for his neck condition while in-service.  However, he reported seeing chiropractors in 1981 and again in 1986 and currently receiving treatment for his cervical spine disability at the VA.  

Finally, the Board finds the evidence of a nexus between the claimed in-service injury and the present disability to be in relative equipoise.  In support of the Veteran's claim is a May 2002 VA neurology attending note which shows that the Veteran complained of neck pain.  The Veteran reported being in a motor vehicle accident while serving on active duty and injuring his neck.  He stated that he was evaluated in 1998 because at that time, his symptoms worsened.  The VA staff neurologist opined that it is as likely as not that these injuries are as a result of the motor vehicle accident that occurred in-service.  

Additionally, the Board has construed the testimony of the Veteran at his May 2009 hearing as alleging a continuity of symptomatolgy.  As indicated above, continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  Here, the Veteran's condition was "noted" in service as he reported a snapped back and recurrent back pain as a result of a motor vehicle accident he was involved in.  Those same complaints of recurrent back pain are evidenced post-service.  Finally, there is medical evidence, by way of a May 2002 VA neurologist, who indicated that the Veteran's current spine disability and recurrent back pain was related to his motor vehicle accident in-service.  

Weighing against the Veteran's claim is a November 2007 VA examination report.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical spine and stated that "on extensive review of the medical record, the documentation is contradictory to the neurologist in 2002, stating that the Veteran's neck condition was definitely due to a service-connected accident in 1975, but an occupational therapy physician, in 1992 stated that the condition was definitely related to an auto accident in the private sector in 1985 or 1986.  Thus, it is less likely than not that the current neck condition is related to an accident that happened in service."  

In assessing the relative probative weight of this piece of evidence, the Board finds the opinion of the November 2007 VA examiner to be of little probative value.  First and foremost, the examiner did not provide adequate rationale for his opinion that it was less likely than not that the Veteran's current neck condition was less likely than not related to his in-service automobile accident.  The examiner seemed to be saying that he found it less likely due to the fact that there was contradictory evidence in the file regarding the etiology of the Veteran's cervical spine disability.  Thus, instead of offering his own opinion as to etiology and explaining his reasoning for doing so, the examiner seemed to be saying that since he thought there was contradictory evidence, then he found it less likely to not be related.  The examiner offered no insight as to how he came to rely more heavily on the 1992 statement. 

In addition, the Board finds the November 2007 examiner's opinion of limited probative value because he appears to have misconstrued the evidence of record.  The examiner stated that the VA neurologist, in 2002, found that the Veteran's neck condition was definitely due to a service-connected accident in 1975.  A review of the May 2002 VA record shows that the VA neurologist, after examining the Veteran and reviewing medical records, opined that it was as likely as not that these injuries were as a result of the motor vehicle accident that occurred in-service.  He did not indicate that the condition was "definitely" due to the 1975 car accident.  

Likewise, the November 2007 examiner seems to have misconstrued the 1992 occupational therapy note-which the examiner stated found that the Veteran's cervical spine disability was definitely related to a private sector accident in 1985 or 1986.  The 1992 "Summary of Independent Medical Examination and Work Fitness Evaluation" shows that an occupational health specialist found that the low back pain and the subsequent development of the chronic pain syndrome were casually related to the May 1986 work accident.  The specialist stated that it was impossible to know if the employee's complaint of minor neck discomfort was related to the brief neck pain he suffered in 1985 as a result of an injury.  Thus, the specialist never indicated that the Veteran's cervical spine disability was definitely related to the private sector accident.  Given that the examiner based his negative nexus opinion on these two pieces of evidence, which do not appear to say what the examiner represented, the Board cannot give the examiner's opinion much probative weight. 

After considering all of the evidence of record the Board finds that preponderance of the evidence is not against the Veteran's claim, it is in relative equipoise, and all reasonable doubt should be resolved in favor of the Veteran.  

The evidence of record indicates that the Veteran was involved in a motor vehicle accident while serving on active duty.  His entrance examination and report shows that there were no spine complaints or condition upon entry into the military service.  However, upon separation, the Veteran complained of recurrent back pain.  The Veteran testified at his Board hearing to continued symptoms of recurrent back pain and a May 2002 VA neurologist found it as likely as not that this cervical back pain (which has been diagnosed as degenerative disc disease) was related to his in-service automobile accident.  Therefore, the Board finds that service connection for a cervical spine disability, to include degenerative disc disease is warranted.  


ORDER

As new and material evidence has been received, the previously-denied claim for entitlement to service connection for a cervical spine disability is reopened and granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


